--------------------------------------------------------------------------------

Independent Contractor Agreement

THIS AGREEMENT made effective as of the 1st day of September, 2010.

BETWEEN:

> > > Anavex Life Sciences Corp, a Nevada corporation having an address for the
> > > conduct of business located at Suite 315A, 50 Harrison street, Hoboken, NJ
> > > 07830
> > > 
> > > (the “Company”)

AND:

> > > David L. Tousley
> > > 14610 Pawnee Street
> > > Leawood, Kansas 66224
> > > 
> > > (the “Contractor”)

WHEREAS:

A.

The Company is engaged in the business of drug discovery and development;

    B.

The Contractor has been providing services to the Company and wishes to continue
to provide services pursuant to the terms of this Agreement; and

    C.

The Company wishes to hire the Contractor pursuant to the terms of this
Agreement.

NOW THEREFORE in consideration of the mutual promises of the parties hereinafter
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties hereby covenant and agree as follows:

1.      DEFINITIONS

1.1    Definitions. For the purposes of this Agreement, the following terms
shall have the following meanings, respectively:

  (a)

“Agreement” means this Agreement and all schedules and amendments hereto.

        (b)

“Approved Holder” means any person or group of persons acting in concert which
as of the date of this Agreement hold, directly or indirectly, a sufficient
number of the outstanding Voting Shares to affect materially the control of the
Company.


--------------------------------------------------------------------------------

- 2 -

  (c)

“Board” means the Board of Directors of the Company.

        (d)

“Company” has the meaning attributed to it on Page 1 of this Agreement.

        (e)

“Change of Control Event” means the occurrence of any one of the following
events:


  (i)

an acquisition, directly or indirectly, of Voting Shares, whether through one
transaction or a number of transactions, by any person or group of persons
acting in concert (other than an Approved Holder) the result of which is that
such person or group of persons hold, directly or indirectly, at least forty
(40%) percent of the Voting Shares;

        (ii)

the consummation of a merger, amalgamation or consolidation of the Company with
or into another entity or any other corporate reorganization, if more than 50%
of the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after the transaction are owned by persons who were not
stockholders of the Company or an Approved Holder immediately prior to such
merger, amalgamation, consolidation or reorganization;

        (iii)

the consummation by an entity, person or group (other than the Company, a wholly
owned subsidiary of the Company, or an Approved Holder) of a tender offer, an
exchange offer, a take-over bid or any other offer or bid for more than 40% of
the issued and outstanding common shares of the Company; or

        (iv)

consummation of a sale, transfer or disposition by the Company of all or
substantially all of the assets of the Company.


 

In the case of the occurrence of any of the events set forth in this section
1.1(e), a Change of Control Event shall be deemed to occur immediately prior to
the occurrence of any such events. An event shall not constitute a Change of
Control Event if it is a merger with a parent or subsidiary, or its sole purpose
is to change the jurisdiction of the Company’s organization or to create a
holding company, partnership or trust that will be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such event or by the persons who held the Company’s securities
immediately before such event. Additionally, a Change of Control Event will not
be deemed to have occurred, with respect to the Contractor, if the Contractor is
part of a purchasing group that consummates the Change of Control Event.

        (f)

“Common Shares” means the common shares, without par value, of the Company.

        (g)

“Competing Business” shall have the meaning attributed to it in Section 4.3,
below.


--------------------------------------------------------------------------------

- 3 -

  (h)

“Confidential Information” means information, whether or not originated by the
Contractor, that relates to the business or affairs of the Company, its
affiliates, clients or suppliers and is confidential or proprietary to, about or
created by the Company, its affiliates, clients, or suppliers. Confidential
Information includes, but is not limited to, the following types of confidential
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as confidential):

          (i)

work product resulting from or related to work or projects performed for or to
be performed for the Company or its affiliates, including but not limited to,
the methods, processes, procedures, analysis, techniques and audits used in
connection therewith;

          (ii)

computer software of any type or form and in any stage of actual or anticipated
development including, by way of example and not in limitation, programs and
program modules, routines and subroutines, procedures, algorithms, design
concepts, design specifications (design notes, annotations, documentation,
flowcharts, coding sheets, and the like), source code, object code and load
modules, programming, program patches and system designs;

          (iii)

information relating to Developments prior to any public disclosure thereof
including, by way of example and not in limitation, the nature of the
Developments, production data, technical and engineering data, test data and
test results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);

          (iv)

internal Company personnel and financial information, vendor names and other
vendor information, purchasing and internal cost information, internal services
and operational manuals, and the manner and method of conducting the Company’s
business;

          (v)

marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
current and prospective client lists, and future plans and potential strategies
of the Company that have been or are being discussed; and

          (vi)

all information that becomes known to the Contractor as a result of the
performance of the Services that the Contractor, acting reasonably, believes is
Confidential Information or that the Company takes measures to protect.


--------------------------------------------------------------------------------

- 4 -

Confidential Information does not include:

  (vii)

the general skills and experience gained during the Contractor’s engagement with
the Company that the Contractor could reasonably have been expected to acquire
in similar engagements with other companies;

        (viii)

information publicly known without breach of this Agreement or similar
agreements; or

        (ix)

information, the disclosure of which is required to be made by any law,
regulation or governmental authority (to the extent of the requirement),
provided that before disclosure is made, notice of the requirement (and the
extent of the requirement) is provided to the Company (to the extent reasonably
possible in the circumstances), and the Company is afforded an opportunity to
dispute the requirement.


  (i)

“Date of Termination” means the date of termination of this Agreement pursuant
to its terms.

        (j)

“Developments” means all discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) and legally
recognized proprietary rights (including, but not limited to, patents,
copyrights, trademarks, topographies, know-how and trade secrets), and all
records and copies of records relating to the foregoing, that:


  (i)

result or derive from the Contractor’s engagement or from the Contractor’s
knowledge or use of Confidential Information;

        (ii)

are conceived or made by the Contractor (individually or in collaboration with
others) during the term of and related to the Contractor’s engagement by the
Company;

        (iii)

result from or derive from the use or application of the resources of the
Company or its affiliates; or

        (iv)

relate to the business operations of the Company or to actual or demonstrably
anticipated research and development by the Company or its affiliates.


  (k)

“Directors” means the Directors of the Company, and “Director” means any one of
them.

        (l)

“Effective Date” means September 1, 2010.

        (m)

“Good Reason” means the occurrence of any of the following events without the
express written consent of the Contractor:


  (i)

any material change to this Agreement; or


--------------------------------------------------------------------------------

- 5 -

  (ii)

a material breach by the Company of this Agreement.

        (iii)

the Company’s re-location of the Contractor’s place of work to a distance not
less than 50 miles by usual highways from the Contractor’s agreed place of work
at the effective date of this agreement, without mutual agreement of the
Contractor and the Company.


  (n)

“Indemnification Amounts” has the meaning attributed in Section 6.1, below.

        (o)

“Initial Term” means the period of time beginning on the Effective Date and
ending on the second anniversary of the Effective Date.

        (p)

“Just Cause” includes, but is not limited to:


  (i)

the Contractor’s failure to properly discharge the Services, or any material
breach or non-observance by the Contractor of any material provision of this
Agreement;

        (ii)

the Contractor’s conviction for any crime respecting the property of the
Company, or which calls into question the Contractor’s personal honesty;

        (iii)

any breach by the Contractor of the Contractor’s obligations under the Company’s
code of conduct or any policies or procedures adopted by the Company from time
to time and disseminated to the Contractor;

        (iv)

any breach by the Contractor of the fiduciary duties normally owed by a Chief
Financial Officer of a corporation including the duty to avoid conflicts of
interest, and to act honestly and in good faith with a view to the best
interests of the Company;

        (v)

any other material breach of this Agreement by the Contractor; or

        (vi)

just cause as that term is defined by the common law applicable in New Jersey.


  (q)

“ Bonus” has the meaning attributed in Appendix “B”, below.

        (r)

“Renewal Term” means any period of time after expiration of the Initial Term
during which the engagement of the Contractor pursuant to this Agreement
continues, if the parties to this Agreement have agreed to the renewal in
writing.

        (s)

“Termination Notice Period” is the period of six (6) months plus two (2) months
per year of engagement of the Contractor up to a maximum of twelve (12) months
during which the terms of this Agreement shall remain in effect following notice
of termination being given by the Contractor or the Company pursuant to Section
5.3 below.

        (t)

“Voting Shares” means voting shares of the Company.


--------------------------------------------------------------------------------

- 6 -

  (u)

“Year” means any year during the term of this Agreement whether occurring during
the Initial Term or, if applicable, any Renewal Terms.

2.      PROVISION OF SERVICES

2.1    Services to be provided:

  (a)

As of the Effective Date, the Contractor will provide to the Company, the
services generally provided by the Chief Financial Officer of a corporation as
stated in Schedule “A” to this Agreement (the “Services”).

        (b)

The Company may require the Contractor to provide other services from time to
time; such services shall be provided to the Contractor in writing.

        (c)

The Contractor shall report primarily to the Executive Chairman (the “Chair”)and
shall keep the Chair and Board informed of all matters concerning the Services
as requested from time to time.

2.2    Term. This Agreement will commence on the Effective Date and terminate on
the Initial Term unless terminated earlier in accordance with Section 5 herein.

2.3    Location. The Contractor will be based in Leawood, Kansas, or at a
location mutually agreed to by the Company and by the Contractor from time to
time, subject to Section 5.3(a) . The Contractor understands that the Contractor
may be required to travel regularly in order to perform the Services.

2.4    Time and Efforts. The Contractor shall perform the Services to the level
of competence and skill that could reasonably be expected from persons with the
skills and experience similar to that of the Contractor and shall devote such
time as is necessary to carry out the Services set out herein. The Contractor
shall not act in any other capacity for any other person, firm or company
without the prior written consent of the Company.

3.      REMUNERATION AND EXPENSES

3.1    Fees and Expenses. In consideration for the Contractor performing the
Services in accordance with this Agreement, the Company will pay to the
Contractor the Fees set out in Schedule “B” (the “Fees”). In addition, the
Company will reimburse the Contractor for reasonable business expenses properly
incurred in carrying out his duties under this Agreement, including automobile
mileage, calculated at the prevailing IRS rate, and other travel and office
expenses. The Contractor will be entitled to reimbursement for airfare. For all
such expenses, the Contractor will be required to keep proper accounts and to
furnish statements and vouchers to the Company within 30 days after the date the
expenses are incurred.

--------------------------------------------------------------------------------

- 7 -

3.2    Taxes and Other Assessments. The Contractor will be responsible to pay
any and all federal, state and local taxes assessed on any income received under
this Agreement, and his own worker’s compensation or other assessments related
to Contractor’s engagement. If for any reason the Company is required to pay any
amount on account of these items, including penalties if assessed, the Company
may deduct such amount from the Contractor’s next payment or, if no further
payments are due from the Company, the Contractor will pay such sums within 10
days of written notice delivered by the Company to the Contractor.

4.      CONFIDENTIAL INFORMATION AND DEVELOPMENTS

4.1    Confidential Information.

  (a)

All Confidential Information, whether developed by the Contractor while engaged
by the Company or by others employed or engaged by or associated with the
Company or its affiliates or clients, is the exclusive and confidential property
of the Company or its affiliates or clients, as the case may be, and will at all
times be regarded, treated and protected as such, as provided in this Agreement.

          (b)

The Contractor acknowledges that, by reason of this contract for services, the
Contractor will have access to Confidential and Proprietary Information which
the Company has spent time, effort and money to develop and acquire. In view of
the foregoing, it is reasonable and necessary for the Contractor to make the
following covenants regarding the Contractor’s conduct during and subsequent to
the provision of Services to the Company.

          (i)

At all times both during and subsequent to the termination of this Agreement,
the Contractor will not disclose Confidential Information to any person (other
than as necessary to perform the Services) without first obtaining the Company’s
consent, and the Contractor will take all reasonable precautions to prevent
inadvertent disclosure of any Confidential Information.

          (ii)

At all times both during and subsequent to the termination of this Agreement,
the Contractor will not use, copy, transfer or destroy any Confidential
Information (other than as necessary to perform the Services), without first
obtaining the Company’s consent and the Contractor will take all reasonable
precautions to prevent inadvertent use, copying, transfer or destruction of any
Confidential Information. This prohibition includes, but is not limited to,
licensing or otherwise exploiting, directly or indirectly, any products or
services that embody or are derived from Confidential Information or exercising
judgment or performing analysis based upon knowledge of Confidential
Information.


--------------------------------------------------------------------------------

- 8 -

  (iii)

Within ten (10) business days of the termination of this Agreement for any
reason, the Contractor will promptly deliver to the Company all property of or
belonging to or administered by the Company including without limitation all
Confidential Information that is embodied in any form, whether in hard copy or
on electronic media, and that is within the Contractor’s possession or under the
Contractor’s control.

4.2    Intellectual Property.

  (a)

All Developments will be the exclusive property of the Company and the Company
will have sole discretion to deal with Developments. The Contractor agrees that
no intellectual property rights in the Developments are or will be retained by
the Contractor. For greater certainty, all work done during the term of this
Agreement by the Contractor for the Company or its affiliates is the sole
property of the Company or its affiliates, as the case may be, as the first
author for copyright purposes and in respect of which all copyright will vest in
the Company or the relevant affiliate, as the case may be. In consideration of
the benefits to be received by the Contractor under the terms of this Agreement,
the Contractor hereby irrevocably sells, assigns and transfers and agrees in the
future to sell, assign and transfer all right, title and interest in and to the
Developments and intellectual property rights therein including, without
limitation, all patents, copyright, industrial design, circuit topography and
trademarks, and any goodwill associated therewith to the Company and the
Contractor will hold all the benefits of the rights, title and interest
mentioned above in trust for the Company prior to the assignment to the Company.

        (b)

The Contractor will do all further things that may be reasonably necessary or
desirable in order to give full effect to the foregoing. If the Contractor’s
cooperation is required in order for the Company to obtain or enforce legal
protection of the Developments following the termination of the Contractor’s
engagement, the Contractor will provide that cooperation so long as the Company
pays to the Contractor reasonable compensation for the Contractor’s time at a
rate to be agreed between the Contractor and the Company.

4.3    Non-solicitation and Duty Not to Compete Unfairly. During the term of
this Agreement and for a period of twelve (12) months following the termination
of this Agreement, howsoever arising, the Contractor shall not:

  (a)

contact companies or persons who were investors in, or who purchased or agreed
to purchase products or services of, the Company within a two year period before
the Date of Termination, on behalf of a Competing Business;

        (b)

solicit any of the Company’s employees or consultants to resign or work for any
other business; or

        (c)

work for a Competing Business unless Termination is pursuant to section 5.3.


--------------------------------------------------------------------------------

- 9 -

Without limiting the generality of the foregoing, a “Competing Business” means a
business that competes with the business carried on by the Company and is
engaged in the development and/or marketing of prescription pharmaceutical
products based upon the same or similar active pharmaceutical molecules as those
owned, licensed, co-promoted or co-marketed by the Company at the Date of
Termination.

4.4    Consent to Enforcement. The Contractor confirms that all restrictions in
Sections 4.1, 4.2, and 4.3, above, are reasonable and valid and any defences to
the strict enforcement thereof by the Company are waived by the Contractor.
Without limiting the generality of the foregoing, the Contractor hereby consents
to an injunction being granted by a court of competent jurisdiction in the event
that the Contractor is in breach of any of the provisions stipulated in Sections
4.1, 4.2 and 4.3, above. The Contractor hereby expressly acknowledges and agrees
that injunctive relief is an appropriate and fair remedy in the event of a
breach of any of the said provisions.

4.5    The Contractor’s obligations under each of Sections 4.1, 4.2, and 4.3 (a)
and 4.3 (b) above, are to remain in effect in accordance with each of their
terms and will exist and continue in full force and effect despite any breach or
repudiation, or alleged breach or repudiation, of this Agreement.

5.      TERMINATION

5.1    Termination for Just Cause. The Company may terminate the Agreement at
any time for Just Cause. In the event the Agreement is terminated for Just
Cause, the Contractor shall not be entitled to any additional payments
hereunder, other than Fees owing to the Contractor by the Company as at the Date
of Termination, excluding any Bonus. In such event, Stock Options held at the
Date of Termination shall immediately expire.

5.2    Death or Disability. The Company may terminate the Agreement in the event
the Contractor is unable to perform the Services for a period of two (2)
consecutive months or a cumulative period of six (6) months in any consecutive
twenty-four (24) month period. The Agreement shall also automatically terminate
on the Contractor’s death. In the event the Agreement is terminated as a result
of this section 5.2, then immediately effective on the Date of Termination:

  (a)

any Stock Options granted to the Contractor which have not vested shall vest
immediately and be immediately exercisable subject to the terms of the Company’s
stock option plan and any applicable Stock Option Agreement;

          (b)

the Company shall promptly pay and provide the Contractor (or in the event of
the Contractor’s death, the Contractor’s estate):

          (i)

any unpaid Fees; and

          (ii)

shall reimburse any unreimbursed expenses incurred through to the Date of
Termination;

          (c)

the Company shall pay to the Contractor (or in the event of the Contractor’s
death, the Contractor’s estate) the payments referred to in section 5.3.


--------------------------------------------------------------------------------

- 10 -

5.3    Termination by the Contractor for Good Reason & Termination by the
Company Other than for Just Cause.

  (a)

The Contractor may terminate this Agreement at any time within thirty (30) days
after the date the Contractor has given written notice to the Company of the
alleged “Good Reason” and provided that the Company has failed to cure such
event or situation within 30 days of receiving such notice. In such event, the
Company will continue to pay the Contractor the Fees and the Contractor will
continue to perform the Services during the Termination Notice Period, or the
Company, at its discretion, may pay a lump sum to the Contractor equal to the
Fees payable during the remainder of the Termination Notice Period (the “Lump
Sum Payment”). Additionally, the Contractor shall be entitled to a pro-rata
Bonus based upon an objective evaluation of the Contractor’s achievement of
goals in accordance with Appendix “B” up to the date of Termination, calculated
by multiplying the Target Bonus by the fraction which represents the number of
months elapsed from September 1 of the fiscal year in question through the Date
of Termination divided by twelve (12). For clarity, the Date of Termination will
be the earlier of the last day of the Termination Notice Period or the date on
which the Company, at its discretion, pays the Lump Sum Payment.

        (b)

The Company may elect to terminate the Agreement at any time other than for Just
Cause, following the Termination Notice Period, by delivering to the Contractor
written notice of termination in advance of the Termination Notice Period. In
such event, the Company will continue to pay the Contractor the Fees during the
applicable Termination Notice Period, and the Contractor will continue to
perform the Services under the Agreement during the applicable Termination
Notice Period, or the Company, at its discretion, may pay a lump sum to the
Contractor equal to the Fees payable during the remainder of the Termination
Notice Period. Additionally, the Contractor shall be entitled to a pro-rata
Bonus based upon an objective evaluation of the Contractor’s achievement of
goals in accordance with Appendix “B” up to the date of Termination, calculated
by multiplying the Target Bonus by the fraction which represents the number of
months elapsed from September 1 of the fiscal year in question through the Date
of Termination divided by twelve (12). For clarity, the Date of Termination will
be the earlier of the last day of the Termination Notice Period or the date on
which the Company, at its discretion, pays the Lump Sum Payment.

        (c)

If the Agreement is terminated pursuant to this section 5.3 the Stock Options
granted to the Contractor will continue to vest for the number of months of the
applicable Termination Notice Period, notwithstanding any election by the
Company to pay the Lump Sum Payment to the Contractor and will be exercisable
subject to the terms of the applicable stock option plan.


--------------------------------------------------------------------------------

- 11 -

5.4    Without Good Reason. The Contractor may terminate this Agreement at any
time without Good Reason by providing at least thirty (30) days prior written
notice to the Company. In the event that the Contractor’s engagement with the
Company is terminated during the term of this Agreement by the Contractor
without Good Reason, the Contractor shall not be entitled to any additional
payments or benefits hereunder, other than any amounts due and owing as of the
Date of Termination and, in such event, Stock Options that have not vested prior
to the Date of Termination shall immediately expire. The Contractor will have up
to thirty (30) days from the first day of this written notice period to exercise
Stock Options that have vested to the Date of Termination.

5.5    Severance Payments. The Contractor agrees that no severance or other
payments not specifically referenced herein will be payable upon termination of
this Agreement in relation to Sections 5.1, 5.2, 5.3 and 5.4.

5.6    Change of Control. If the Agreement with the Company, or with the
surviving entity, is terminated by the Company, or by the surviving entity,
within six (6) months following a Change of Control Event, or if the Company
fails to provide the Contractor with a similar contractor agreement following
the Change of Control Event, then the Company shall pay to the Contractor a lump
sum amount equal to 150% of the amount calculated by multiplying one twelfth of
the annual Fees times the number of months in the Termination Notice Period.

  (a)

If the Contractor is terminated pursuant to this section 5.6, the Stock Options
granted to the Contractor which have not vested shall vest immediately and be
immediately exercisable subject to the terms of the applicable stock option
plan.

6.      GENERAL

6.1    Independent Contractor. The Company and the Contractor acknowledge and
agree that the Contractor is an independent contractor retained for a limited
purpose and is not an agent, employee, partner, or joint venturer of the Company
and that the Contractor has control over the timing and hours of the provision
and performance of the Services. The Company and the Contractor expressly agree
that the Contractor is acting as an independent contractor in performing the
Services under this Agreement, and the Contractor does not have any right to
make contracts or other legal commitments or obligation for or on behalf of the
Company.

--------------------------------------------------------------------------------

- 12 -

6.2    Indemnification. The Company hereby covenants and agrees that if the
Contractor is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative of
any nature whatsoever by reason of, or as a result of, the provision of the
Services to the Company, the Contractor shall be indemnified and held harmless
by the Company to the fullest extent legally permitted or authorized by the
Company’s constating documents or, if greater, by applicable federal, state or
provincial legislation, against all costs, expenses, liability and losses of any
nature whatsoever (including, without limitation, lawyer’s fees, judgments,
fines, interest, taxes or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Contractor in connection
therewith (collectively the “Indemnification Amounts”), and such indemnification
shall continue as to the Contractor even if he has ceased to perform the
Services for the Company and shall inure to the benefit of the Contractor in the
Indemnification Amounts incurred, or reasonably estimated to be incurred, by the
Contractor immediately upon receipt by the Company of a written request for such
advance.

6.3    Authorization. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and perform its
obligations hereunder, and that performance of this Agreement will not violate
any agreement between the Company and any other person, firm or organization nor
breach any provisions of its constating documents or governing legislation.

6.4    Contractor’s Representation. The Contractor represents and warrants that
the Contractor has the right to provide the Services required under this
Agreement without violation of obligations to others.

6.5    Obligations Continue. The Contractor’s obligations under section 4 are to
remain in full force and effect notwithstanding termination of this Agreement
for any reason.

6.6    Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by the Contractor and an
authorized officer of the Company. No waiver by either party hereto of any
breach by the other party hereto of any condition or provision contained in this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time. Any waiver must be in writing and signed by the Contractor or
an authorized officer of the Company, as the case may be.

6.7    Compliance with Policies and Laws. The Contractor agrees to abide by all
the Company’s policies and procedures, including without limitation, the
Company’s code of conduct. The Contractor also agrees to abide by all laws
applicable to the Company, in each jurisdiction in which it does business,
including without limitation securities and regulations governing publicly
traded companies.

6.8    Governing Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of New Jersey and the
federal laws of the United States applicable thereto.

--------------------------------------------------------------------------------

- 13 -

6.9    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be properly given if hand delivered by
courier or faxed addressed as follows:

  (a)

in the case of the Company:

Anavex Life Sciences Corp.
Suite 315A, 50 Harrison Street
Hoboken, NJ 07830
Attention: Cameron Durrant

with a copy to:

Harvey Lalach
President
4837 Canyon Ridge Crescent
Kelowna, BC V1W 4A1

  (b)

in the case of the Contractor:

David L. Tousley
14610 Pawnee Street
Leawood, Kansas 66224

Or to the last address of the Contractor in the records of the Company or to
such other address as the parties may from time to time specify by notice given
in accordance herewith.

Any notice so given shall be conclusively deemed to have been given or made on
the day of delivery, if delivered, or if faxed, upon the date shown on the
delivery receipt recorded by the sending facsimile machine.

6.10   Severability. If any provision contained herein is determined to be void
or unenforceable for any reason, in whole or in part, it shall not be deemed to
affect or impair the validity of any other provision contained herein and the
remaining provisions shall remain in full force and effect to the fullest extent
permissible by law.

6.11   Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

6.12   Currency. Unless otherwise specified herein all references to dollar or
dollars are references to U.S. dollars.

6.13   Further Assurances. Each of the Contractor and the Company will do,
execute and deliver, or will cause to be done, executed and delivered, all such
further acts, documents and things as the Contractor or the Company may require
for the purposes of giving effect to this Agreement.

--------------------------------------------------------------------------------

- 14 -

6.14   Counterparts/Facsimile Execution. This Agreement may be executed in
several parts in the same form and such parts as so executed shall together
constitute one original document, and such parts, if more than one, shall be
read together and construed as if all the signing parties had executed one copy
of the said Agreement.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

Anavex Life Sciences Corp.

 

Per: /s/ Cameron Durrant   Cameron Durrant, Executive Chairman             Per:
/s/ Harvey Lalach   Harvey Lalach, President and Chief Operating Officer

 

CONTRACTOR

 

Per: /s/ David L. Tousley   David L. Tousley


--------------------------------------------------------------------------------

SCHEDULE “A”

CONTRACTOR’S DUTIES

1.

Coordinate the Development of a comprehensive long range strategic plan in
collaboration with the COO, the CSO and the Chair for approval by the Board.

    2.

Coordinate the Development of a comprehensive annual operating plan for the
Company and coordinate updates to the annual plan as requested in collaboration
with the COO, the CSO and the Chair for approval by the Board.

    3.

Develop and propose company policies and procedures as they relate to financial
activities and internal controls over the assets of the Company and over the
financial reporting process in coordination with the COO, CSO and Chair and
assist in the implementation of such policies and procedures as requested by the
COO and the Chair.

    4.

Assist the COO in the management of the monthly accounting processes for the
Company and in managing the outside accounting services in collaboration with
the COO and the Chair.

    5.

Assist in the management of the Treasury operations of the Company in
collaboration with the COO and the Chair.

    6.

Assist in the preparation of the monthly and quarterly financial statements,
financial reports, special analyses and information reports internally and for
the Board in collaboration with the COO and the Chair.


7.

Assist in the management of the SEC filings in collaboration with the COO, the
Chair, the Company audit firm and securities counsel as necessary for the
process.

    8.

Develop and propose a plan for obtaining a senior exchange listing, including a
proposal to bring the Company into compliance with regulations required by the
SEC, the proposed exchange and with the applicable Blue Sky laws within the
United States and assist in the implementation of such plan as requested by the
COO and the Chair.

    9.

Provide assistance to the Chair and the Board for fundraising initiatives as
requested.


10.

Assist in the performance of other initiatives as requested by the Chair and
Board and attend meetings of the Board as requested.


--------------------------------------------------------------------------------

- 2 -

SCHEDULE “B”

FEES 

(a)

Fees. The Company will pay to the Contractor the sum of $100,000 per annum as of
the Effective Date. Payment of the Fees shall be made in advance with the first
payment of $8,333.33 due upon signing of the agreement and subsequent payments
due on the first day of each month thereafter. In addition, the company will
reimburse the Contractor for all reasonable expenses associated with discharging
his duties under Schedule A.

      (b)

Bonus. The Contractor shall be eligible to receive a bonus at the end of each
Year (the “Bonus”). The Bonus shall initially be 50% of the Fees (the “Target
Bonus”). Both the decision to pay a Bonus and the amount of the Bonus, shall be
at the discretion of the Board, acting reasonably and subject to the achievement
of the following milestones for the first year:

      (i)

Development and proposal of a plan for obtaining a senior exchange listing and
providing assistance as requested to the COO and the Chair with the
implementation of such plan to secure a senior exchange listing by June 30, 2011


 

Additional objectives will be set for a Bonus for the second year and any
renewal terms of the Agreement. The Bonus will be payable in cash, in Company
equity, or as a combination of both, with a minimum cash award of no less than
50% of the total Bonus.

 

 

(c)

Stock Options. The Company will grant to the Contractor 200,000 common share
purchase options subject to the terms of the Company’s stock option plan. The
exercise price of the options so granted will be set at the closing price of the
Company’s common stock on September 1, 2010 and shall vest over the initial term
of the agreement. Contractor shall also be eligible to receive an annual stock
option award at the end of each Year (the “Option Award”). Both the decision to
make an Option Award and the amount and specifics of the Option Award shall be
at the discretion of the Board, acting reasonably, subject to achievement of the
milestones identified in this Appendix (b) above, and in compliance with all
applicable laws and the rules of any quotation system or stock exchange.


--------------------------------------------------------------------------------